El Juez Asociado Señor Wolb,
emitió la opinión del tribunal.
La denuncia imputaba al acusado haber hecho varios dis-paros al denunciante y haberle ocasionado desperfectos al automóvil del cual el denunciante era el chauffeur. La Corte de Distrito de Guayama declaró al acusado culpable del de-lito de acometimiento grave.
La prueba tendió a demostrar, según las admisiones del acusado, que éste hizo varios disparos al automóvil en que viajaba el denunciante. La prueba de descargo fue en el sentido de demostrar que el acusado era un funcionario de aduanas; que sospechaba que el denunciante trataba de de-sembarcar bebidas de contrabando en Ponce; que cuando el automóvil del denunciante salió de la Playa de Ponce, el acu-sado le siguió, alumbrándole con una luz eléctrica (flashlight) y gritándole al denunciante que se parara. El acu-sado negó rotundamente el haber hecho los disparos, pero evidentemente la corte resolvió esta cuestión en contra de él.
*261La prueba de cargo demostró que el denunciante se alarmó con los disparos. Éste declaró que creía estaba siendo per-seguido por bandidos.
Lo que ba causado demora en la resolución de este caso es que ban surgido dudas respecto a si las admisiones del acusado tienden a demostrar otra cosa que no sea que él dis-paró al automóvil con intención de que se parara. Se alega que el acusado disparó únicamente a las gomas del automó-vil. La defensa sostiene que bajo estas circunstancias, si bien puede ser culpable de otro delito, debe absolvérsele de intención alguna de berir a los ocupantes del carro.
Nuestro estatuto ba sido copiado de Texas y se ban ci-tado casos de dicbo estado para demostrar que debe apare-cer la intención específica de perpetrar un acometimiento. En el caso de Johnson v. State, 43 Tex. 576, por ejemplo, el acusado estaba en movimiento con un arma cargada. Éste dijo que si el denunciante se negaba a tomar le dispararía, o algo parecido. Si bien se dirigió bacia el denunciante, sin embargo, no le disparó ni bizo movimiento amenazante con las manos. La corte resolvió, en efecto, que como no babía habido intención de perpetrar un acometimiento, ya que no se apuntó con el revólver, no se cometió el delito de acome-timiento. Según los hechos de dicbo caso, creemos que la amenaza y al adelantar el paso bacia el denunciante pudo haber sido interpretado por otras cortes como un acometi-miento, Sin embargo, ese caso es fácilmente distinguible del presente, ya que en aquél no se bizo disparo alguno.
. El caso de Salisbury v. State, 90 Texas Criminal Reports 438, 235 S.W. 901, era un caso más similar al presente. El acusado solicitó de la corte que diera la instrucción acerca de la intención específica de matar. La corte entre otras co-sas dijo: “Aquel que dispara de pura maldad e inconside-radamente a un automóvil o a un edificio del que tiene cono-cimiento está ocupado, no es necesario que tenga la inten-ción específica de matar a persona alguna para hacérsele culpable del delito de asesinato,” citando casos. Luego *262sigue diciendo la corte: “El apelante cita muchas autori-dades en que surgió la teoría de disparar con el propósito de intimidar y en que no fué sometida. En tales casos, aun-que el jurado creyera que el apelante solamente disparó para intimidar y no con el propósito de matar, sin embargo, sería culpable de acometimiento, de acuerdo con las autoridades sometidas y de acuerdo con el inciso tercero del artículo 1013 Vernons P. C.,” citando casos. Más tarde sigue diciendo la corte: “El apelante admitió haber disparado con un revól-ver Winchester, pero negó haber tenido la intención de cau-sar daño, alegando que disparó únicamente con la intención de agujerear una goma y con el fin de que se parara el ve-hículo. ’ ’ El acusado fué declarado culpable de acometimiento grave.
No analizaremos las otras autoridades pero el examen que hemos hecho nos satisface de que las decisiones de Texas no son distintas de la jurisprudencia en general.
De acuerdo con las mejores autoridades, según las he-mos leído, se comete el delito de acometimiento cuando un hombre tiene motivos fundados (reasonable ground) para creer que otra persona trata de cometer una agresión. Bajo “motivo fundado” prácticamente existe casi siempre el dis-parar deliberadamente un revólver o pistola en la dirección general en que se halla el perjudicado. Un número de casos deciden que aún si la intención que se tiene es tan sólo de intimidar, el disparar sin autorización o ilegalmente consti-tuye un acometimiento. El fin de la ley es impedir una alte-ración de la paz. Cuando una persona toma en sus manos ún arma peligrosa y la dispara contra un barco, casa o auto-móvil con la intención de causar alarma es culpable de aco-metimiento. Si el acusado disparó meramente para que el carro se parara, según tienden a probar sus admisiones, él disparó con el objeto de causar alarma. El acto de disparar con el fin de intimidar está llamado a producir una altera-ción de la paz, ya que un hombre que ha sido alarmado en esa forma muy generalmente está justificado al contestar dis-*263parando también. Algunas de las autoridades que sostienen esta conclusión son las siguientes: Salisbury v. State, supra; Malone v. State, 26 S. 968; State v. Baker (R.I.), 38 A. 653; Commonwealth v. White, 110 Mass. 407; Smith v. Commonwealth, 100 Pa. St. 324, 329; Hickey v. Welch, 91 Mo. App. 4; Wharton’s Criminal Law, décima edición, tomo 1, párrafos 605 al 608; State v. Lehman, Ann. Cases 1917 D 615 y nota; People v. Raher, 92 Mich. 165, 31 A. S. R. 575; 5 C. J. 617.
. Otro de los señalamientos se refiere a la supuesta dupli-cidad al imputarse que los disparos hicieron blanco en el automóvil, etc., pero las palabras pueden considerarse que fueron usadas para agravar el delito o eran meramente su-perfinas.

La sentencia apelada debe ser confirmada.

El Juez Asociado Señor Hutchison no intervino.